EXHIBIT 15 SUBSIDIARIES OF UTAH MEDICAL PRODUCTS, INC. Subsidiary Name Jurisdiction of Organization Business Name Utah Medical Products Ltd. Bermuda Utah Medical Products Columbia Medical & Surgical, Inc. Oregon Utah Medical Products Abcorp Medical Florida Utah Medical Products Femcare Group Limited United Kingdom Femcare Group Femcare Holdings Limited United Kingdom n/a – not a trading entity Femcare Nikomed Limited United Kingdom Femcare-Nikomed Femcare Distribution Limited United Kingdom n/a – not a trading entity Femcare Limited United Kingdom n/a – not a trading entity Femcare Australia Ltd Australia Femcare Australia Femcare Urology Limited United Kingdom n/a – not a trading entity Percheron Limited Isle of Man n/a – not a trading entity
